UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                           §
                                                   §
versus                                             §   CASE NO. 1:11-CR-52
                                                   §
CHRISTOPHER JAMES GARDNER                          §

                 ORDER ADOPTING REPORT AND RECOMMENDATION

         The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge. In accordance with 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), Judge Giblin held a

hearing and submitted findings of fact and a recommendation on the defendant’s plea of true. The

magistrate judge recommended that the Court revoke the defendant’s supervised release and

impose a term of imprisonment for the revocation.

         The parties filed notices indicating that they do not object to the magistrate judge’s report

and recommendation (#72, #73). The defendant accordingly waived his right to appear before this

court before sentence is imposed. See Consent to Revocation of Supervised Release (#70). The

Court ORDERS that the findings of fact and recommendation on plea of true (#71) are ADOPTED

and the defendant’s supervised release is revoked. Pursuant to Judge Giblin’s recommendation,

the Court ORDERS the defendant to serve a six (6) month term of imprisonment with no

additional term of supervision to follow.


            SIGNED at Beaumont, Texas, this 15th day of October, 2019.




                                                ________________________________________
                                                            MARCIA A. CRONE
                                                     UNITED STATES DISTRICT JUDGE
